       Case 4:18-cv-01885-HSG Document 705 Filed 08/29/19 Page 1 of 3



 1   John P. Schnurer (CA Bar No. 185725)
     PERKINS COIE LLP
 2   11988 El Camino Road, Suite 350
     San Diego, CA 92130
 3   Telephone: (858) 720-5700
     Facsimile: (858) 720-5799
 4
     Ryan J. McBrayer (admitted pro hac vice)
 5   Jonathan R. Putman (admitted pro hac vice)
     PERKINS COIE LLP
 6   1201 Third Avenue, Suite 4900
     Seattle, WA 98101
 7   Telephone: (206) 359-8000
     Facsimile: (206) 359-9000
 8
     Attorneys for Defendants
 9   HTC CORP.
     HTC AMERICA, INC.
10

11                              UNITED STATES DISTRICT COURT

12                            NORTHERN DISTRICT OF CALIFORNIA

13                                       OAKLAND DIVISION

14

15
     IN RE KONINKLIJKE PHILIPS PATENT                 Case No. 4:18-cv-01885-HSG
16   LITIGATION.
                                                      JURY TRIAL DEMANDED
17
                                                   ADMINISTRATIVE MOTION TO SEAL
18                                                 HTC’S DAUBERT MOTION REGARDING
                                                   MICHAEL E. TATE
19

20

21          Under Civil Local Rules 7-11 and 79-5, HTC Corp. and HTC America (“HTC”) hereby
22   bring this administrative motion to file under seal portions of HTC’s Daubert Motion Regarding
23   Michael E. Tate (“Motion”) and certain supporting materials to the Motion.
24                                            ARGUMENT
25          1.     Portions of the Motion as well as Exhibits 1-4 filed in support of the Motion
26   attached to the Declaration of Ryan J. McBrayer filed in support of the Motion contain material
27   designated by Plaintiffs Koninklijke Philips N.V. and U.S. Philips Corp. (“Philips”) as “Highly
28
     HTC’S ADMINISTRATIVE MOTION TO                 -1-                    CASE NO. 4:18-CV-01885-HSG
     SEAL HTC’S DAUBERT MOTION
     REGARDING MICHAEL E. TATE
       Case 4:18-cv-01885-HSG Document 705 Filed 08/29/19 Page 2 of 3



 1   Confidential” under the stipulated protective order governing confidentiality in this action,

 2   entered by the Delaware District Court Docket No. 132 in Delaware case number 15–1170 on

 3   February 27, 2017.

 4            2.    As required by Civil L.R. 79-5, HTC accordingly requests that the Court order the

 5   above documents be filed under seal, and expects that Philips, as the designating party will

 6   comply with L.R. 79-5(e) by filing an appropriate declaration with the Court for the confidential

 7   portions. HTC is concurrently filing a redacted version of the Motion.

 8            3.    As set forth in the accompanying declaration of Elizabeth Banzhoff, pursuant to

 9   Civil L.R. 7-11 and 7-12, HTC contacted counsel for Philips regarding this administrative motion.

10   HTC attempted to reach resolution with Philips on a stipulation to this motion, but was unable to

11   do so.

12            4.    As required by Civil L.R. 79-5, HTC has electronically filed and is serving on all

13   parties to this action an unredacted version of the documents listed above.

14            5.    Accordingly, HTC respectfully requests the sealing of the information contained in

15   the above documents. A proposed order is submitted with this motion.

16

17

18

19

20

21

22

23

24

25

26

27

28
     HTC’S ADMINISTRATIVE MOTION TO                  -2-                     CASE NO. 4:18-CV-01885-HSG
     SEAL HTC’S DAUBERT MOTION
     REGARDING MICHAEL E. TATE
      Case 4:18-cv-01885-HSG Document 705 Filed 08/29/19 Page 3 of 3



 1   Dated: August 29, 2019.

 2                                         Respectfully submitted,

 3                                         /s/ Ryan J. McBrayer
                                           John P. Schnurer (Cal. Bar No. 185725
 4                                         PERKINS COIE LLP
                                           11988 El Camino Real, Suite 350
 5                                         San Diego, California 92130-2594
                                           +1 (858) 720-5700
 6                                         +1 (858) 720-5799 facsimile
                                           htc-philipsperkinsservice@perkinscoie.com
 7
                                           Ryan J. McBrayer (admitted pro hac vice)
 8                                         Jonathan R. Putman (admitted pro hac vice)
                                           PERKINS COIE LLP
 9                                         1201 Third Avenue, Suite 4900
                                           Seattle, Washington 98101
10                                         +1 (206) 359-8000
                                           +1 (206) 359-9000 facsimile
11                                         htc-philipsperkinsservice@perkinscoie.com
12                                         Attorneys for Defendants HTC Corporation
                                           and HTC America, Inc.
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     HTC’S ADMINISTRATIVE MOTION TO      -3-                  CASE NO. 4:18-CV-01885-HSG
     SEAL HTC’S DAUBERT MOTION
     REGARDING MICHAEL E. TATE
